Citation Nr: 9924515	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for gout, claimed as 
secondary to the service-connected hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of the 
RO.  

In June 1997, the Board remanded this matter for additional 
development of the record.  

In May 1999, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  That 
opinion was received in June 1999.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been received.  

2.  The veteran currently is not shown to have gout which was 
caused or aggravated by his service-connected hypertension.  





CONCLUSION OF LAW

The veteran's gout is not proximately due to or the result of 
his service- connected hypertension.  38 U.S.C.A. §§ 1131, 
1137, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service medical records are entirely negative 
for any evidence of gout.  In fact, the first evidence of 
gout is not documented until many years following his 
separation from service.  Indeed, the veteran's only 
contention in this regard is that his gout is due to or 
aggravated by his service- connected hypertension.  

The veteran was initially afforded a VA examination in 
September 1995.  At that time, the examining physician 
consulted three different texts--two standard internal 
medicine texts and one ambulatory medicine text--with regard 
to the veteran's assertion.  The VA examiner noted that all 
three mentioned the fact that there appeared to be an 
association between gout and hypertension, in that people 
frequently have both, but that the cause of the association 
was not known; however, one was not considered to be directly 
attributable to the other except in cases where the patient 
had been administered Thiazide diuretics for hypertension, 
which was not true in the veteran's case.  

In September 1997, this matter was reviewed by a VA 
rheumatologist in order to establish a definitive etiology 
regarding the veteran's gout.  The reporting physician 
indicated that he had reviewed the case with the 
rheumatologist consultant at the Togus VA Medical Center and 
that they had agreed that there was no definitive etiologic 
association between the veteran's gout and his service-
connected hypertension.  He noted that, while the two 
conditions were sometimes seen together, there was no 
etiologic consequence between them.  He further stated that 
the veteran's gout was also not aggravated by his service-
connected hypertension.  

The veteran also submitted several statements from private 
treating physicians in support of his claim.  Of particular 
significance were statements from Roy J. Ulin, M.D., the 
veteran's cardiologist.  Dr. Ulin indicated that there was a 
strong association between gout and hypertension.  He 
explained that gouty arthritis can exacerbate hypertension 
and uncontrolled hypertension can precipitate gouty arthritis 
in susceptible patients.  (These conclusions were also 
advanced by Michael Lemieux, M.D.)  Dr. Ulin further stated 
that he had observed both types of association in the 
veteran.  In a later statement, he opined that gout and 
hypertension were so closely interrelated that they could not 
be considered separate diseases in the same person.  

In addition, Robert A. Sylvester, M.D., the veteran's 
treating rheumatologist, noted in a statement dated in June 
1996, that the veteran did, in fact, have gouty arthritis and 
that "[c]ertainly, hypertension and stress can aggravate 
gout."  

In May 1999, the Board requested a medical expert's opinion 
from the Veterans Health Administration (VHA).  In June 1999, 
the opinion was received.  The VHA expert noted that a 
pathophysiologic basis for the observed relationship between 
hypertension and hyperuricemia had not been established; he 
explained that while the two conditions had been 
statistically associated, there was not a clear cause-and-
effect relationship between them.  Furthermore, he stated 
that, since the overwhelming majority of patients like the 
veteran (hypertensives treated with medications that do not 
affect uric acid levels) would never get gout, and since one 
could not assume hypertension caused the veteran's 
hyperuricemia, it was his opinion that it was not more likely 
than not that the veteran's gout was proximately due to or 
the result of his hypertension.  The specialist went on to 
note that, in light of the fact that one could not conclude 
that the presence of hyperuricemia was caused by the 
veteran's hypertension and that, while it was true that a 
lifetime prevalence of gout was related to the degree of 
hyperuricemia, there were no published studies that supported 
a relationship between the degree of hyperuricemia and the 
frequency, duration and severity of gout attacks, it was also 
his opinion that it was not more likely than not that the 
veteran's gout was aggravated by his hypertension.  

Based on a review of the evidence as a whole, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim that his gout was caused or aggravated by his 
service-connected hypertension.  In doing so, the Board finds 
most persuasive the opinion of the VA rheumatologist who 
reviewed the case in September 1997 and the VHA physician.  

In light of the evidentiary record now before the Board, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for gout.  



ORDER

Secondary service connection for gout is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

